ORIGINAL                                      10/19/2020



                                                                               Case Number: DA 20-0333




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    CAUSE NO.DA 20-0333
                                                                    FILED
                                                                     OCT 1 9 2020
                                                                   Bowen Greenwood
                                                                 Clerk ot 5uprerna Court
                                                                    State of Montana

IN RE THE MARRIAGE OF:

 JEFFERY PATRICK HEENAN,
     Petitioner & Appellant,
       and                                    GRANT OF EXTENSION
SARAH KATE WALLACE,
    Respondent & Appellee.




      UPON CONSIDERATION of Appellee's Motion for Extension of Time, and for

  good cause shown, it is hereby;

      ORDERED that the Motion is granted and Appellee is given an extension oftime

  to November 30, 2020 to file and serve her Response Brief.

      Dated this 19th day of October, 2020.




                                              BOWEN G          OD,CLERK



Order Granting Extension of Time